Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 1 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 2 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 3 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 4 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 5 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 6 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 7 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 8 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 9 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 10 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 11 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 12 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 13 of 17
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 14 of 17




                                                        IN THE CIRCUIT COURT OF THE
                                                        17TH JUDICIAL CIRCUIT, IN AND
                                                        FOR BROWARD COUNTY, FLORIDA

                                                        Case No. CACE-18-023542
   CAROLINA ROSE MATAMOROS,

          Plaintiff,

   vs.                                                        Defendant’s Motion To
                                                              Dismiss and/or Strike
   BROWARD SHERIFF’S                                          The Complaint
   OFFICE,

         Defendant.
   _______________________________________/

          Defendant, pursuant to Rule 1.140(b) and (f) of the Florida Rules of Civil Procedure, moves

   this Court for an order dismissing the complaint for failure to state a cause of action and striking

   immaterial portions.

          1. Count II of the complaint alleges disability discrimination under the Florida Civil

   Rights Act (“FCRA”) “because of “Plaintiff’s close association with an individual who had a

   disability” [¶ 48] and “based upon the Plaintiff’s close association with an individual who had a

   disability” [at ¶49], in that the Broward Sheriff’s Office (“BSO”) denied her request to “work on

   a part-time shift . . . part-time position [that] became available . . . as a form of accommodation

   due to her son’s disability” [¶15, 16, 42, 42] and “suspended” her “without pay.” [¶46]

          2. Disability discrimination cases under the FCRA are analyzed under the same

   framework and in conformity with the Americans with Disabilities Act (“ADA”) statute. A

   controlling Eleventh Circuit opinion held that, as a matter of law, the association provision of the

   ADA does not protect an employee who is absent from work due to the disability of a family

   member from even termination, let alone suspension as alleged herein. Hilburn v. Murata

   Electronics North America, Inc., 181 F.3d 1220, 1231 (11th Cir. 1999) (citing and approving

                                                    1
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 15 of 17




   Tyndall v. National Educ. Ctrs, Inc, 31 F.3d 209 (4th Cir. 1994) and Hartog v. Wasatch Academy,

   129 F.3d 1076 (10th Cir. 1997).

          3. Hartog held that “the ADA does not require an employer to make any ‘reasonable

   accommodation’ to the disabilities of relatives or associates of an employee who is not himself

   disabled.” Id., at 1084. Hartog cited the Interpretive Guidance directive of the EEOC issued

   pursuant to its authority under the ADA as follows:

                  “[A]n employer need not provide the applicant or employee without a disability
                  with a reasonable accommodation because that duty only applies to qualified
                  applicants or employees with disabilities. Thus, for example, an employee would
                  not be entitled to a modified work schedule as an accommodation to enable the
                  employee to care for a spouse with a disability.”

   Id. The huge body of ADA case law follows this precedent addressed in paragraphs 2 & 3 above.

   See Overly v. Covenant Transport, Inc, (6th Cir. 2006); Corbin v. Medical Center, Navicent

   Health, 2016 WL 5724992, 9 (M.D.Ga. 2016) (no prima facie case established for associational

   disability discrimination in that, where ADA requires no reasonable accommodation to employee

   that associates with a disabled relative, termination of employee frequently absent from work due

   to disability of family member does not violate ADA); Pittman v. Moseley, Warren, Pritchard &

   Parrish, 2002 WL 2007880 (M.D.Fla. July 29, 2002); Castro-Medina v. Procter & Gamble

   Commercial Co., 565 F.Supp. 2d 343 (D. Puerto Rica 2008); Erdman v. Nationwide Ins. Co., 621

   F.Supp.2d 230 (M.D.Penn. 2007); Darby v. Hinds County Dept. of Human Services, 83 F.Supp.

   754 (S.D.Miss. 1999).

          4. As such, Count II does not state a disability discrimination action for failure to

   reasonably accommodate plaintiff’s schedule to work part time to take care of her allegedly

   disabled son or for her investigation and suspension for any attendance issues stemming from the

   care of her allegedly disabled son. Stated differently, Count II must be dismissed for its derivative



                                                    2
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 16 of 17




   ADA claims that fail to state a cause of action as a matter of law. Only Count II’s derivative FMLA

   violations under the FCRA can withstand a motion to dismiss. Likewise, Count III retaliation claim

   premised on its derivative ADA claims fails to state a cause of action, leaving only Count II’s

   retaliation based on the alleged, derivative FMLA claims.

          5. Plaintiff’s claims for emotional damages and punitive damages for violation of the

   FMLA (Count I) and its derivative FMLA claims under the FCRA (Counts II & III) must be

   dismissed where the exclusive remedies under the FMLA do not include damages for emotional

   distress or punitive damages and preempt any state law allowing such damages. Graham v. State

   Farm Mut.Ins.Co., 193 F.3d 1274, 1284 (11th Cir. 1999); Alvarez v. Hi-Temp Inc., 2004 WL

   603489 (Congress’ exclusive remedies under FMLA preempt state law remedies premised on

   violation of a right created by the FMLA).

          6. All claims for punitive damages under the FRCA (Counts II & III) even those that

   are not premised on the FMLA, must be dismissed and stricken as the FCRA specifically precludes

   punitive damages against defendant. The FCRA, Fla.Stat. §760.11(5) states that, “[T]he state and

   its agencies and subdivisions shall not be liable for punitive damages.” BSO is an agency and

   subdivision of the state. Pirez v. Brescher, 584 So.2d 993 (Fla. 1991)(BSO is a pollical subdivision

   under 768.28 of the FCRA); Beard v. Hambrick, 396 So.2d 708 (Fla. 1981). Likewise punitive

   damages under the discrimination provisions of the ADA, 42 U.S.C. §1981(b)(1) do not permit

   punitive damages against a government agency or political subdivision, nor are punitive damages

   for an ADA retaliation claim, even against non-government agencies or political subdivisions,

   recoverable. Alvarado v. Cajun Operating Company, 588 F.3d 1261 (9th Cir. 2009).

   WHEREFORE, Defendant moves to dismiss and/or strike the complaint.

                                                                Respectfully submitted,



                                                    3
Case 0:18-cv-62813-RS Document 1-2 Entered on FLSD Docket 11/19/2018 Page 17 of 17




                                                               Gale Payne & Associates
                                                               Attorneys for Defendant
                                                               1220 East Broward Blvd.
                                                               Ft. Lauderdale, FL 33301
                                                               (954) 821-4500 Telephone
                                                               gcpattorney@aol.com


                                                               By:__/s/Gale Ciceric Payne
                                                                   Gale Ciceric Payne, Esq.
                                                                   Florida Bar No. 306967
                                                                   gcpattorney@aol.com

                                 Certificate of Service

   The undersigned hereby certifies that the foregoing Motion to Dismiss and/or Strike was
   served by email on Peter M. Hoogerwoerd and Nathaly Lewis, Esquires, Remer & Georges-Pierre,
   PLLC, attorneys for the Plaintiff, 44 West Flagler Street, Suite 2200, Miami, FL 333130, this 13th
   day of November, 2018.

                                                               ____/s/ Gale Ciceric Payne_______
                                                                      Of Counsel




                                                   4
